UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)

                                                                      Order Filed on December 16, 2020
                                                                      by Clerk
                                                                      U.S. Bankruptcy Court
                                                                      District of New Jersey




In Re:                                                    Case No.:                20-12093
                                                                             ____________________

Monsey One Inc.,                                          Chapter:                    11
                                                                             ____________________

                                                          Hearing Date:             N/A
                                                                            ____________________
Debtor.
                                                          Judge:              Vincent F. Papalia
                                                                            ____________________




          AGREED ORDER GRANTING STAR LEASING CO.’S REQUEST FOR
           ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM AND TO
                           COMPEL PAYMENT

                     The relief set forth on the following pages, is ORDERED.




      DATED: December 16, 2020
                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY

In re:

MONSEY ONE, INC.,                                             Case No. 20-12093-VFP

      Debtor.                                                 Chapter 11
_____________________________________/

AGREED ORDER GRANTING STAR LEASING CO.’S REQUEST FOR ALLOWANCE
    OF ADMINISTRATIVE EXPENSE CLAIM AND TO COMPEL PAYMENT

         THIS CAUSE was scheduled for hearing on December 10, 2020 at 11:00 a.m. on Star

Leasing Co.’s Request for Payment of Administrative Expense [Doc. No. 78] (the “Request”).

Upon consideration of the Request, having been informed that the Debtor and Star Leasing Co.

(“Star”) have reached an agreement on the relief requested in the Request on the terms and

conditions set forth herein and otherwise being fully advised in the premises, it is:

         ORDERED:

         1.    The Request is GRANTED as set forth herein.

         2.    Star shall have an allowed chapter 11 administrative claim pursuant to 11 U.S.C. §

503(b)(1) against the Debtor and the Debtor’s bankruptcy estate in the amount $105,295.07 (the

“Administrative Claim”), consisting of (i) $87,500 to resolve Star’s pending administrative

expense request for $105,495.42 as of September 15, 2020, plus (ii) $17,795.07 for the monthly

charges covering October, November, and December, 2020.

         3.    The Debtor shall pay the Administrative Claim in full by December 30, 2020.

         4.    Star has agreed to and shall vote its allowed unsecured claim in favor of the Plan,

provided that the allowance and payment of the Administrative Claim as set forth herein shall not

be amended or modified without Star’s prior written consent.

         5.    In the event the Debtor defaults on the payment due hereunder, Star shall have any
and all rights and remedies under applicable law, including to seek relief from this Court under the

Bankruptcy Code or to commence an action in a court of competent jurisdiction for breach by the

Debtor of its obligations hereunder. In any such proceeding, the Debtor shall not have, and hereby

waives, any and all defenses to such breach other than that payment was made to Star on a timely

basis as set forth herein.

        6.      The Court shall retain jurisdiction to hear and determine all matters arising from

this Order, including to enforce the terms hereof.
